Citation Nr: 1223353	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  96-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a bilateral shoulder disability. 

4.  Entitlement to service connection for a bilateral arm disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1969, and November 1990 to March 1991.  He also had multiple periods of active duty for training with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for arthritis of the hips, back, shoulders, and arms. 

The Board has re-characterized the issues to better comport to the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the use of "condition(s)" in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered). 

A hearing was held at the RO in September 2006 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  A hearing was also held in October 1999 before a Veterans Law Judge (VLJ) who is no longer a Board employee.  A transcript of that hearing is also of record.  

The VLJ who conducted the October 1999 hearing denied the claims on appeal in a January 2000 decision, as discussed below, but her decision was vacated by a March 2001 United States Court of Appeals for Veterans Claims (Court) Judgment.  Thus, a third Board hearing or panel decision is not required.  

When this matter was initially before the Board in January 2000, the Board denied the claim of entitlement to service connection for arthritis of the hips, back, shoulders, and arms.  The Veteran appealed the Board's decision to the Court which, in a March 2, 2001 Order, vacated that part of the Board's January 2000 decision that denied service connection for arthritis of the hips, back, shoulders, and arms, and remanded the case for compliance with the terms of the March 2001 Order and subsequent March 2001 Court Judgment.  In May 2003 the Board remanded the Veteran's current claims for additional development, and in a February 2007 decision again denied the claims of service connection for arthritis of the hips, back, shoulders, and arms.  

The Veteran again appealed the Board's February 2007 decision denying service connection for arthritis of the hips, back, shoulders, and arms to the Court which, in a June 5, 2009 Judgment that effectuated a May 13, 2009, Memorandum Decision, vacated that part of the Board's February 2007 decision that denied service connection for arthritis of the hips, back, shoulders, and arms and remanded the case for compliance with the terms of the Memorandum Decision.  

Thereafter, in compliance with the Court's directives, in March 2010 the Board remanded the Veteran's claims so that the RO could obtain his Social Security Administration (SSA) records, and so that the Veteran could be afford a new VA examination regarding the nature and etiology of his claimed disabilities.  The Veteran's SSA records have been obtained.  

The issues of service connection for bilateral hip, shoulder, and arm disabilities are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current back disability is related to service, or that it includes arthritis that was manifest to a compensable degree within one year of separation from service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Following the initial August 1996 rating decision on appeal, which predated VA notice and duty to assist provisions, January 2004, August 2010, August 2011, September 2011, and February 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in a March 2012 supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration (SSA) decision and accompanying medical records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination was conducted to assess the nature and severity of the Veteran's claimed back disability in June 2010; during this examination the Veteran refused examination of his back and reported that his back disability is unrelated to service; therefore his claim will be rated on the evidence of record regardless of the adequacy of the June 2010 VA medical examination or opinion.  See 38 C.F.R. § 3.655(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for a back disability.  At his September 2006 hearing the Veteran testified that although he injured his back at Uniroyal putting on a rack of tires after service, there is some evidence that when you are falling and doing a lot of training you do not just injure one part, you injure the whole part and that is where the arthritis comes in.  He also testified that he fell during training and injured his hip in 1968, but that he did not remember injuring his back on active duty, but he did do a lot of training and falling.  The Veteran's representative contends that his arthritis is due to the wear and tear of service.  

As directed by the Board's March 2010 remand, a VA examination was conducted to determine the nature and etiology of the Veteran's claimed back disability in June 2010.  The Veteran reported that he sustained a low back injury in 1996, while at work and that he wished to defer any further examination of his back.  The examiner noted that he was offered a physical examination, but the Veteran felt this injury was unrelated to service and refused.  

When a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Given that the Veteran refused examination of his back during the June 2010 VA examination, his claim will be rated on the evidence of record.  See Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b). 

Where certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's May 1969 separation examination notes that clinical evaluation revealed that his spine was normal, and that the Veteran reported that he did not then have, nor has he ever had, back trouble of any kind.  December 1990 STRs note that the Veteran complained of pain in his hip, thigh and lumbosacral area, and an assessment of lumbosacral strain was given.  

Following service, the first medical evidence indicating complaints of, or treatment related to, the Veteran's back is a December 1994 private treatment record noting that the Veteran complained of joint and back pain, and clinical examination showed degenerative joint disease (DJD) in most joints and tenderness in the lumbar region.  A diagnosis of rehabilitation for DJD, multiple joints, was given.  

A June 1997 private treatment record notes that the Veteran gave a history of back pain since January 1997, when he was hurt on the job, and that he was given an assessment of herniated disc, L5-S1.  It was also noted that the Veteran wanted to see a back surgeon. 

 A December 1998 SSA decision and accompanying medical examination notes that the Veteran reported his back was injured in December 1997 during work.  

A May 2001 private medical opinion notes that the Veteran was being treated for lumbar degenerative disc disease (DDD).  

An October 2002 VA examination notes that the Veteran was given a diagnosis of narrowing of L5-S1 disc space and findings of a herniated lumbar disc.  

Finally, an August 2005 private treatment records notes that the Veteran was given an assessment of lumbar DDD.  

A Veteran is competent to report observable symptoms such as back pain and a continuity of such symptoms during and after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran has made such statements during the pendency of his claim, however, he is not found to be credible in his assertions that he has experienced a continuity of back pain since either period of active service because during his May 1969 separation examination he reported that he did not then have, nor has he ever had, back trouble of any kind, and because during his June 1997 private treatment he gave a history of back pain since January 1997.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (assigning more probative value to a contemporaneous medical record report than subsequent lay statements).  

Furthermore, during his most recent Board hearing he testified that he did not recall a specific injury to his back; during his SSA examination he reported he injured his back in 1996; and during his June 2010 VA examination he reported that he sustained a low back injury in 1996, while at work and felt this injury was unrelated to service.  

The Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  At the very least, the Veteran has made inconsistent and contradictory statements regarding whether he has experienced a continuity of low back symptoms continuously since either period of service.  It is noted that he did have back pain as reflected by private treatment records in December 1994 but, given his subsequent statements, it must be assumed that his pain resolved after December 1994 and reoccurred during his work injury at Uniroyal.  The preponderance of the evidence is against a finding that the Veteran experienced a continuity of observable symptoms of a back disability since either period of active service.  

A May 2001 private treatment record notes that the Veteran was receiving care for lumbar DJD, and that the Veteran reported that, during training in 1967, he sustained an injury to his back and hips, and that this may have contributed to his current symptoms.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.  See Obert v. Brown, 5 Vet. App. 30 (1993).  Thus, because the May 2001 private medical opinion notes that the Veteran's claimed in-service injury "may" have contributed to his current disability, it is speculative and is assigned no probative value regarding the etiology of his claimed disability. 

An October 2002 VA examination report notes that the Veteran's claim file was reviewed.  The Veteran reported that in 1968 he sustained an injury while falling into a hole, and that he has had constant discomfort in his lower back.  A physical examination was conducted and x-rays of his back were taken.  A diagnosis of narrowing of L5-S1 disc space and herniated lumbar disc was given.  The examiner opined that it is unlikely that the Veteran's disability or joint limitations are related to any incident during service, including the undocumented falls.   

A June 2010 private medical opinion noting that the Veteran was receiving care for DJD and that physical injury can accelerate the development of DJD.  The medical opinion does not show that the Veteran's has DJD of his back or that, if he does, that a physical injury during service is related to his back disability.  It is not probative of whether the Veteran's back disability is related to service.  

A VA examination was attempted in June 2010.  The examiner noted that the Veteran reported that he sustained a low back injury in 1996, while at work, and felt this injury was unrelated to service.  The Veteran refused a physical examination, and no diagnoses were made regarding his back.  A subsequent January 2012 addendum opinion from the June 2010 VA examiner notes that the Veteran's back disability is less likely than not related to service.  

A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The October 2002 VA medical opinion and January 2012 addendum medical opinion do not contain cogent rationales to support their conclusions and are of no probative value regarding the etiology of the Veteran's low back disability.  See Bloom, supra.  However, as noted above, the Board must decide the Veteran's claim on the evidence of record.  

The Veteran is competent to report symptoms, such as back pain during and after service, capable of lay observation.  See Layno, supra.  However, as noted above, he is not credible in these assertions and in recent statements reported that he injured his back in 1996 during work.  As a layperson, however, he is not competent to provide an opinion as to the etiology of his back disability; including whether the physical training of service, or a fall in 1967 or 1968, of a non-service injury in 1997 is the cause of his current back disability.  See Jandreau, supra.  

The Veteran's opinions and those contained in the private medical opinions of record are far outweighed by the competent medical evidence of record, which shows that he did not have a chronic back disability on separation from service, but rather that his disability began in 1996 when he injured his back in a workplace accident.  

Additionally, there is no medical evidence indicating that the Veteran was diagnosed with arthritis of any part of his spine or back within one year of separation from either period of active service; rather the evidence of record shows that although he was given an assessment of history of DJD in an October 1992 private treatment record and chronic pain from arthritis in a December 1993 private treatment record, he was not first diagnosed with arthritis of his back or spine until December 1994; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is against the claim for a back disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

The Veteran seeks service connection for bilateral shoulder, hip, and arm disabilities.  

The March 2010 Board remand instructed that a VA examination was to be conducted to determine the nature and etiology of the Veteran's claimed shoulder, hip, and arm disabilities, including as to whether the claimed disabilities are related to the physical stress of military training, and that the examiner was to provide a cogent rationale for all opinions and discuss a May 2001 private medical opinion of record.  

A VA examination was conducted in June 2010, and the examiner opined that that the Veteran's synovitis of both hips and tenonitis of both shoulders was not due to service.  The examiner did note the Veteran's September 1967, April 1968, and December 1990 STRs, however his rationale for his opinion was that the Veteran's current hip and shoulder conditions lack adequate documentation to relate to his military service.  A July 2011 addendum opinion notes that the Veteran's claim file was not available for review and that no opinion could therefore be offered.  A January 2012 addendum opinion notes that the claim file was reviewed, and that the examiner noted that the Veteran's bilateral arm disability is part of his shoulder condition.  The examiner opined that it is less likely than not that the Veteran' bilateral hip and shoulder disabilities are related to service.  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the June 2010 VA examiner failed to provide any type of rationale for his opinion that the Veteran's claimed disabilities are not related to service other than there is not adequate documentation, and failed to discuss the May 2001 private medical opinion, the Board's March 2010 remand instructions have not been accomplished and this case must be again be remanded for a VA examination regarding the nature and etiology of the Veteran's claimed disabilities.  See Stegall, supra.  

Additionally, it is noted that August 1991 private treatment records indicate that the Veteran had left hip pain and was given an assessment of "a 0 with a diagonal slash through it" arthritis of his left hip, December 1991 private treatment record notes that the Veteran complained of joint pain in his wrists, hand, and left hip, and was given an assessment of multiple joint pain.  Similarly, an October 1992 private treatment record notes that the Veteran complained of left hip pain and was given an assessment of history of DJD.  A December 1993 private treatment record notes that the Veteran complained of chronic pain from arthritis.  Given that under 38 C.F.R. § 3.307, 3.309, the Veteran can be granted presumptive service connection for arthritis if such arthritis is manifest to a compensable degree within one year of separation from service in March 1991, the examiner should provide a medical opinion as to whether the Veteran had arthritis of a compensable degree of any of his claimed joints within 1 year of March 1991.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of his claimed bilateral hip, bilateral shoulder, and bilateral arm disabilities.  As to any disability identified, including arthritis of any of these joints, the examiner is to provide the following opinions: 

A.  Is it at least as likely as not that any identified arthritis of either hip, shoulder, or arm had its onset within 1 year of March 1991 and caused any degree of limitation of motion due to pain.  

The examiner must note and specifically address in the opinions the August and December 1991, October 1992, and December 1993 private treatment records indicating that the Veteran had arthritis and multiple joint pain.   

B.  If not, is it at least as likely as not that any identified disability, including arthritis of either hip, shoulder, or arm had its onset during, or is otherwise related to service, including the psychical stress of military training.  

The examiner must note and specifically address in the opinions the May 2001 private medical opinion, and the Veteran's service treatment records (STRs), including STRs dated in September 1967, April 1968, and December 1990, noting treatment for the Veteran's hips, and 1991-1993 private treatment records discussed above. 

C.  If either of the Veteran's shoulders are found to be related to service, then provide an opinion as to whether it at least as likely as not that any identified separate disability of either arm is caused or aggravated by his service connected shoulder disability.  

A complete rationale must be provided for all opinions, meaning that the examiner must explain what medical reasons underlie his or her conclusions.  The claim folder must be made available to the examiner for review in conjunction with the examination.  

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


